Case 1:19-cv-00331-LO-MSN Document 141-5 Filed 02/18/21 Page 1 of 5 PageID# 1971




                           EXHIBIT
                              E
Case 1:19-cv-00331-LO-MSN Document 141-5 Filed 02/18/21 Page 2 of 5 PageID# 1972




             TELEPHONE: 1-212-558-4000
                                                                           125 Broad Street
              FACSIMILE: 1-212-558-3588
                WWW.SULLCROM.COM                                     New York, New York 10004-2498
                                                                                        ______________________

                                                                         LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                          BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                                BEIJING • HONG KONG • TOKYO

                                                                                    MELBOURNE • SYDNEY




                                                                        November 25, 2020

       Via E-mail

       Michael J. Melkersen, Esq.,
          Melkersen Law Group, LLC,
               5 Surfside Road – Palmas Del Mar,
                   Humacao, Puerto Rico 00791.

                        Re:        Garcia, et al. v. Volkswagen Group of America, Inc., et al.,
                                   Case No. 1:19-cv-331-LO-MSN

       Dear Mike:

                       On behalf of Volkswagen Group of America, Inc. (“VWGoA”), I write to
       set forth VWGoA’s position regarding current and former employees that Plaintiffs
       proposed as additional document custodians, and to respond to a question Plaintiffs asked
       regarding certain title applications.

                      Custodians. As you are aware, in our September 28, 2020 letter, VWGoA
       proposed the following 11 custodians:

                 1.     Jerohn Anderson
                 2.     Michael Ashton
                 3.     Mark Gillies
                 4.     Carrie Glynn
                 5.     Andrew MacKnight
                 6.     Robert (Bob) McCarthy
                 7.     Bryan Reel
                 8.     Chris Sandvig
                 9.     Steven Slatton
                 10.    Patrick Stowe
                 11.    Ana Wolyniec de Freitas

       In response to your October 1, 2020 letter, VWGoA proposed in a letter dated October 15,
       2020 the following seven additional custodians:

                 12. Chi-han Chen
Case 1:19-cv-00331-LO-MSN Document 141-5 Filed 02/18/21 Page 3 of 5 PageID# 1973




           Michael J. Melkersen, Esq.
                                                                                              -2-

                   13.   Timothy Glynn
                   14.   Jed Hathaway
                   15.   David Holtz
                   16.   Robert Martell
                   17.   Gregory McReynolds
                   18.   Scott Vazin

       After careful consideration of the remaining custodians that you have requested and their
       likelihood of maintaining documents responsive to your document requests, VWGoA
       agrees to add the following individuals as custodians:

                   19. Michael Briskie, Enthusiast Specialist, VW Experiential Marketing
                       (former)
                   20. Oliver Burk, Director, Pilot Hall (former)
                   21. Kerry Christopher, Senior Manager, Product Communications, VW
                       Press & Public Relations (former)
                   22. John Ellefson, Senior Manager, Customs & Trade Compliance (former)
                   23. Amelia Fine-Morrison, Product Communications Specialist, VW Press &
                       Public Relations (former)
                   24. Kathrina (Kate) Friedmann, Assistant Manager, Program Planning &
                       Production Control (former)
                   25. Christopher (Chris) Hoener, General Manager, Fleet and CPO, VW
                       Fleet & Remarketing (former)
                   26. Artemisa Landero Lopez, Vehicle Order Manager, Sales Operations,
                       VW Sales Planning & Strategy (former)
                   27. Richard Fuentes, Technical Assistant Manager, FAP Resolution, QA-
                       Quality Steering Planning & Project (former)
                   28. Sean Maynard, Enthusiast Specialist, VW Experiential Marketing
                   29. Paulo Portela, Director, Pilot Hall (former)1
                   30. Corey Proffitt, Product Communications Specialist, VW Press & Public
                       Relations (former)
                   31. Timothy Thrun, Distribution Manager, VW Sales & Marketing: VW
                       Sales Operations, Planning & Strategy (former)
                   32. Holger Schreiber, Vehicle Order Manager, Sales Operations, VW Sales
                       Planning & Strategy (former)
                   33. Leigh Anne Sessions, Product Communications Specialist, VW Press &
                       Public Relations (former)
                   34. Scott Weitzman, General Manager, CPO, VW Fleet & Remarketing
                       (former)

       1
             Note that while Mr. Portela is a former employee of VWGoA, he is a current
       employee of Volkswagen Aktiengesellschaft.
Case 1:19-cv-00331-LO-MSN Document 141-5 Filed 02/18/21 Page 4 of 5 PageID# 1974




        Michael J. Melkersen, Esq.
                                                                                               -3-

                35. Ralph Woll, Director, Pilot Hall (former)
                36. Atia Yarbrough, Vehicle Order Manager, Sales Operations, VW Sales &
                    Strategy (former)

                       VWGoA does not agree to add Stuart Johnson or Oliver Schmidt as
       custodians. Stuart Johnson and Oliver Schmidt are, as you are well aware, former heads
       of VWGoA’s Engineering & Environmental Office (“EEO”), which is concerned with
       compliance with U.S. emissions laws. Nowhere in the Second Amended Complaint do
       Plaintiffs bring any allegation regarding the emissions compliance of the purported class
       vehicles. Notwithstanding, VWGoA notes that it agreed on October 15, 2020, to add
       Gregory McReynolds, an EEO manager, as a custodian. Further, Stuart Johnson and Oliver
       Schmidt were custodians in the TDI litigation, and as such VWGoA is already running
       searches over their data in the Rational database, as explained in our September 28, 2020
       letter. With respect to Michael Horn, VWGoA similarly does not believe that he should
       be added as a custodian. Nevertheless, in light of your claim that Mr. Horn was “directly
       involved in the decision to sell pre-production vehicles,” we are further considering your
       request.

                       Moreover, VWGoA does not agree to add Alexandra Juenger, Jessica
       Arzivu Mora and Oliver Wessel as custodians because they have never been employed by
       VWGoA. Finally, VWGoA declines to add Martha Brown as a custodian, given that her
       date of termination was September 1, 2007, and she was thus insufficiently involved in
       events of the relevant time period to justify adding an additional Customs custodian.

                       In light of the 36 custodians VWGoA has now agreed to, we remain highly
       skeptical that any further custodians would be warranted. Nevertheless, to the extent that
       Plaintiffs can explain why the following positions or individuals are relevant (and non-
       duplicative) to the action, we would be willing to further meet and confer:

                     Hardy Brennecke
                     Clark Campbell
                     Anthony Dickerson
                     Roberto Eggeling
                     “Executive Board members who signed Project Appropriations Requests”
                     Fabio Freccia
                     “Lifestyle Department Head”
                     Michael Hill
                     Patrick Mayer
                     Roger McAvoy
                     Rainer Michel
                     Thomas Muth
                     Steven Purcell
Case 1:19-cv-00331-LO-MSN Document 141-5 Filed 02/18/21 Page 5 of 5 PageID# 1975




        Michael J. Melkersen, Esq.
                                                                                          -4-

                    Joerg Sommer

                      Title Applications. In our November 4, 2020 meet-and-confer you asked
       VWGoA to identify the employee whose signatures appear on title applications for
       R. Garcia and Jacobson. VWGoA confirms that the signatures on the referenced title
       applications belong to Carrie Glynn, whom VWGoA has already designated as a
       custodian in this matter, as disclosed in our September 28, 2020 letter.


                                                                Sincerely,

                                                                /s/ Suhana S. Han

                                                                Suhana S. Han

       cc:    Counsel of record
